DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/15/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the French Republic on 02/19/2020.  It is noted, however, that applicant has not filed a certified copy of the FR2001644 application as required by 37 CFR 1.55.


Drawings
The drawings are objected to because the text in Fig. 2 is blurry and hard to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "could result" in page 3.  There is insufficient antecedent basis for this limitation in the claim.  The term “could result” is indefinite in that it fails to point out what is included or excluded by the claim language.  Does the claimed list of events of concern that are associated with the identified electrical device result in the undesired event, or does it not?

Claim 1 recites the limitation "the unavailability rates" in page 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the repair times" in page 3.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 2-8 depend upon Claim 1, Claims 2-8 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claims 1, 7, and 8 recite:
a) identifying an undesired event at a given location in the electrical network, the undesired event corresponding to a critical state of the electrical network resulting in partial or total, temporary or permanent unavailability of electrical power at the given location;
b) traversing at least one subset comprising electrical devices of the plurality of electrical devices of the electrical network starting from the given location;
c) identifying an electrical device of the subset of the electrical network traversed in step b);
d) determining a list of events of concern that are associated with the identified electrical device and could result in the undesired event, the events of concern corresponding respectively to causes leading to a failure or malfunction for the identified electrical device and likely to result, alone or in combination, in the undesired event;
e) determining a total unavailability value associated with the identified electrical device taking into account the unavailability rates and the repair times respectively associated with each event of concern in the list of events of concern;
f) repeating steps b) to e), the method being interrupted once a predefined number, which is greater than or equal to two, of electrical protection devices have been traversed in the subset; and
g) calculating a reliability state of the electrical network on the basis of the total unavailability values respectively associated with the traversed electrical devices.

	The ‘identifying’ limitations of # 1 and # 3 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person identifying data on paper.

	The ‘traversing’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “traversing” in the context of this claim encompasses the person walking down a simple model drawn on paper.

	The ‘determining’ limitations of # 4 and # 5 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person marking items on paper as part of his/her determination(s).

	The ‘repeating’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “repeating” in the context of this claim encompasses the person doing a set of steps again on paper.

	The ‘calculating’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses the person walking down a calculation on paper.

	Claim 2 merely further describes at least one device associated with Claim 1.

	Claim 3 merely further describes the claimed electrical network of Claim 1.

	Claim 4 recites:
wherein the method is interrupted once a virtual electrical device is identified in step c) of the method.

	The ‘is interrupted’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “interrupting” in the context of this claim encompasses the person momentarily stopping his/her analysis on paper.

	Claim 5 merely further describes the claimed given location of Claim 1.

	Claim 6 recites:
wherein, starting from the given location, the subset is traversed upstream, i.e. towards at least one electrical power source of the electrical network, and/or downstream, i.e. towards at least one electrical load of the electrical network.

	The ‘is traversed’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “traversing” in the context of this claim encompasses the person walking up/down a simple model drawn on paper.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional elements:
“a non-transitory computer-readable medium” (per Claim 7),
“a processor” (per Claim 7), and
“a processing device” (per Claim 8)
	These additional elements are recited at a high-level of generality (i.e., as generic components performing generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the aforementioned additional elements amount to no more than generic components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Additionally, per MPEP 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").

Accordingly, for at least the reasoning provided above, Claims 1-8 are patent ineligible.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101, set forth in this Office action.

Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claim 1 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…e) determining a total unavailability value associated with the identified electrical device taking into account the unavailability rates and the repair times respectively associated with each event of concern in the list of events of concern; f) repeating steps b) to e), the method being interrupted once a predefined number, which is greater than or equal to two, of electrical protection devices have been traversed in the subset; and…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Parapurath et al. (U.S. Patent No. US 8,983,820 B2), hereinafter “Parapurath”
	Parapurath: Fig. 2 and Parapurath: col. 8, lines 49-64 teach simulating an electrical system with regards to a power system condition.
	Further, Parapurath: col. 8, lines 65-67 and Parapurath: col. 9, lines 1-19 further teach modifying substation data of the electrical system to incorporate types of fault conditions.  Condition data can be derived from, e.g., fault tree data (Parapurath: col. 5, lines 26-30).

	Although conceptually similar to the claimed invention of the instant application, Parapurath does not teach e) determining a total unavailability value associated with the identified electrical device taking into account the unavailability rates and the repair times respectively associated with each event of concern in the list of events of concern; and f) repeating steps b) to e), the method being interrupted once a predefined number, which is greater than or equal to two, of electrical protection devices have been traversed in the subset.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Parapurath
Guay (U.S. Patent Application Publication No. US 2017/0177424 A1); teaching a system including a processor and a memory system in communication with the processor.  The memory system stores instructions that when executed by the processor result in the system being operable to access an event list that defines a plurality of events and a scenario list that defines a plurality of scenarios as routes through a tree structure that includes one or more of the events for each of the scenarios.  The system is also operable to build a specific risk matrix that calculates a plurality of combined probabilities based on each pairing of an occurrence of each of the events in combination with each of the scenarios.  The system is further operable to output a residual probability for each of the events based on a summation of the combined probabilities for each of the events.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114